Citation Nr: 0504669	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection claim for left ear 
hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim for  service connection claim for lumbosacral 
strain.

4.  Entitlement to an increased rating for psychoneurosis, 
hypochondriasis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to August 1943.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in May 2003 and a 
substantive appeal was received in June 2003.  In November 
2005, the veteran and his spouse testified in a 
videoconference hearing from the RO in Reno, Nevada, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC.

The issues of entitlement to service connection for defective 
vision (based on de novo review), and entitlement to an 
increased rating for the somatoform disorder identified as 
psychoneurosis or hypochondriasis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision in November 1945, the RO denied the 
veteran's claim of entitlement to service connection for 
defective vision, finding, essentially, that there was no 
evidence of inservice aggravation of the defective vision 
first noted at induction.  The veteran was notified of the 
decision but did not appeal.

2.  Evidence received since the November 1945 rating decision 
tends to show a relationship between the veteran's defective 
vision and an inservice eye surgery, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for defective 
vision.

3.  By rating decision in November 1945, the RO denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, finding, essentially, that there was no 
evidence of hearing loss during service and no evidence of a 
nexus between service and hearing loss first noted more than 
a year after service.  The veteran was notified of the 
decision but did not appeal. 

4.  Evidence received since the November 1945 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for left ear hearing loss.

5.  By rating decision in November 1945, the RO denied the 
veteran's claim of entitlement to service connection for 
lumbosacral strain, finding, essentially, that there was no 
evidence of chronic back trouble during service and no 
evidence of a nexus between service and lumbosacral strain 
first noted more than a year after service.  The veteran was 
notified of the decision but did not appeal.

6.  Evidence received since the November 1945 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The November 1945 rating decision denying service 
connection for defective vision, left ear hearing loss, and 
lumbosacral strain is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
defective vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The intended 
effect of the regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for reopening a 
previously denied claim.  The May 2001 and September 2003 RO 
letters and the May 2003 statement of the case collectively 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the May 2001 letter implicitly 
notified the claimant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the claimant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in May 2001 and the 
initial rating decision on appeal was issued in April 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  The RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

The Board again emphasizes that no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues addressed in this decision.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with the claims.

Analysis

Claims to Reopen Based on New and Material Evidence, 
generally

In a November 1945 rating decision, the RO denied the 
veteran's claims for service connection for defective vision, 
left ear hearing loss, and lumbosacral strain.  In a November 
1945 letter, VA notified the veteran of that determination 
and informed him of his right to appeal.  Review of the 
record reveals the veteran did not submit a notice of 
disagreement with regard to any determination in the 1945 
rating decision.  The decision as to each of these issues is 
final.  38 U.S.C.A. § 7105(c).  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "New and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001, and does not apply here, as the 
instant petition to reopen was filed prior to that date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).



Defective Vision

The November 1945 denial of the veteran's defective vision 
claim appears to have been based in large part on a finding 
that there was no evidence of inservice aggravation of a pre-
existing vision condition shown at induction.  

Evidence received since the 1945 decision includes a March 
2003 doctor's statement that draws a connection between the 
veteran's defective vision and eye surgery he had during 
service.  During the November 2004 hearing, the veteran and 
his wife asserted that the veteran's defective vision was 
caused or aggravated by inservice surgery and/or by an 
inservice accident.  This new evidence (particularly the 
doctor's statement) purports to show inservice aggravation.  
It bears directly on the matter at hand and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence, it is material.  As new and 
material evidence has been received, the claim for service 
connection for defective vision is reopened.

Left Ear Hearing Loss and Lumbosacral Strain

Service medical records from the veteran's period of service 
from January to August 1943 show that the veteran was treated 
on one instance, in May 1943, for complaints of back pain.  
They reveal no complaints or findings indicative of a problem 
with hearing.  On post-service VA examination in October 
1945, the veteran reported difficulty hearing.  He also gave 
a history of having wrenched his back in a fall in 1941 while 
lifting a piano.  He noted that he was treated by a 
chiropractor who said that he had a displaced vertebra.  He 
stated that his back has never bothered him since then, until 
about four months ago when the pain recurred.  The diagnoses 
included partial bone conduction type deafness on the left 
and lumbosacral strain. 

With the above evidence on file, the RO, in a November 1945 
decision, denied the veteran's claims for entitlement to 
service connection for left ear hearing loss and lumbosacral 
strain.  The basis for this decision was the lack of evidence 
of any hearing loss or chronic back disease or injury during 
active duty service, and the lack of any nexus between these 
conditions (first noted more than a year after service) and 
the veteran's period of service.  

Evidence received since the November 1945 rating decision 
includes VA examination reports and VA treatment records 
which demonstrate that the veteran currently suffers from 
lumbosacral strain and hearing loss.  This evidence is new in 
that it was not of record at the time of the November 1945 
rating decision, however, the medical evidence is redundant 
of evidence already on file in 1945, which showed the 
presence of those conditions at that time.  The United States 
Court of Appeals (Federal Circuit) has held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The medical evidence submitted since the 1945 decision only 
addressed the state of the veteran's current disabilities; it 
did provide any new information as to the issue at hand, 
which is whether the disabilities claimed on appeal are 
related to service. While the veteran asserts that his left 
ear hearing loss and lumbosacral strain are related to 
service, he is a layperson.  His opinion in this medical 
matter is not competent evidence, and cannot be deemed 
"material" for the purpose of reopening his claims.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For evidence to be new and material, it must bear directly 
and substantially on the matter at hand, and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Here, the claims were 
denied, in part, on the basis that there was no nexus between 
service and the veteran's lumbosacral strain or left ear 
hearing loss.  Evidence that would bear on the matters at 
hand must tend to show (a) that the claimed conditions had 
their inception in service, or (b) that the claimed 
conditions were otherwise related to some aspect of his 
period of service.  No such new and material evidence has 
been submitted, and the claims may not be reopened.




ORDER

The appeal to reopen the claim for service connection for 
defective vision is granted.

The appeal to reopen the claim for service connection for 
left ear hearing loss is denied.

The appeal to reopen the claim for service connection for 
lumbosacral strain is denied.


REMAND

As noted above, the issue of entitlement to service 
connection for defective vision has been reopened because the 
RO has received new and material evidence addressing the 
issue of whether or not the veteran's pre-existing vision 
disability was aggravated during active duty service.  
Specifically, the March 2003 letter from Dr. E.L. seems to 
indicate that the veteran's current vision disability is 
etiologically related to eye surgery the veteran underwent 
during active duty service.  The Board believes that the 
question of whether the veteran's pre-existing vision 
disability underwent an increase in severity (beyond the 
natural progression of the disease) during service is medical 
in nature.  The veteran has also asserted that an inservice 
eye injury led to the present vision condition.  A VA 
examination is indicated to obtain a medical opinion as to 
whether the veteran's defective vision was incurred in 
service or aggravated by any aspect of his period of service, 
including inservice eye surgery and/or injury.

Turning to the claim for an increased rating for his service-
connected psychoneurosis, hypochondriasis, the record reveals 
that while the veteran has been seen for nonservice-connected 
mental problems (including Parkinson's disease), he has not 
received a VA examination to ascertain the severity of his 
service-connected psychoneurosis, hypochondriasis since 
August 2001.  At his November 2004 hearing, the veteran, his 
spouse, and his representative all testified that the 
veteran's service-connected disability has greatly worsened 
since that examination.  In light of this testimony and the 
length of time since the last examination, a new VA 
examination is warranted to assess the current severity and 
scope of the disability due to the veteran's service-
connected psychoneurosis, hypochondriasis.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded an eye 
examination by an ophthalmologist to 
determine the nature and likely etiology 
of any current disorder of the eyes 
resulting in defective vision.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  In so 
doing, the examiner performing the eye 
examination should carefully consider 
service medical records showing defective 
vision at entrance into service, the 
reports of inservice eye treatment and 
surgery, the veteran's assertions, any 
post-service eye conditions (such as 
diabetic retinopathy) and the statement 
of the private doctor who submitted the 
March 2003 letter.  Then, the VA examiner 
should be asked to provide the following 
medical findings and opinions:
  
a)  What is the nature of the veteran's 
current eye problems?

b)  With due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and 
character of the eye problems noted at 
entrance and any other eye problems found 
on current examination, Did the veteran's 
eye condition pre-exist the veteran's 
entrance on active service?.   If so, Did 
it at least as likely as not increase in 
severity in service and, if so, Was such 
increase due to natural progress of the 
disorder? 

c)  If any current eye problem did not 
pre-exist service, was any such problem 
first manifested in service?  If not, 
when was it first manifested, and is it 
in any way related to any aspect of his 
period of service, including an eye 
injury or eye surgery? 

The reviewing ophthalmologist should 
comment on the opinions already in the 
file, and explain the rationale for all 
opinions given.

2.  The RO should make arrangements for 
the veteran to undergo a psychiatric 
examination to ascertain the current 
extent and severity of disability due 
solely to his service-connected 
psychoneurosis, hypochondriasis.  It is 
imperative that the veteran's claims file 
be made available to the examiner and be 
reviewed by the examiner.  To the extent 
possible, the examiner should 
differentiate between disability due to 
the veteran's psychoneurosis, 
hypochondriasis and any other nonservice-
connected condition(s), such as 
Parkinson's disease.  All clinical and 
special test findings should be clearly 
reported to allow for application of the 
appropriate rating criteria.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
readjudicate the issues of entitlement to 
service connection for defective vision 
and entitlement to an increased rating 
for psychoneurosis, hypochondriasis.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


